Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-13 and 16-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Woojin Lee et al., (US 2020/0098620 A1, hereinafter Lee).
Regarding claim 1, Lee discloses a method for forming an interconnect structure, comprising: 
forming a first dielectric layer (interlayer dielectric layer 130 in Fig. 6A/7A) over a substrate (100); 
forming a first conductive feature (comprising lower connection line M12 and cap pattern CP made of metal materials described in [0057], hereinafter written as M12/CP) through the first dielectric layer (130); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Lee’s Fig. 8A, annotated. 
etching the first conductive feature (etching the M12/CP in Fig. 7A, the CP is selective remove by etching described in [0062]) to form a recess (recess RS) over the first conductive feature (M12/CP); 
forming a second dielectric layer (interlayer dielectric layer 140 in Fig. 8A) over the first dielectric layer (130) and filling the recess (RS); 
etching the second dielectric layer (etching the 140 described in [0064]) to form an opening (hole HO including vertical extension hole VHO) exposing an upper surface of the first conductive feature (upper surface of the M12); and 
forming a second conductive feature (vertical extension part VP of upper connection line M22 in Fig. 9A) in the opening (HO).  
Regarding claim 2, Lee discloses the method for forming the interconnect structure as claimed in claim 1, 
wherein the opening (HO in Fig. 8A) exposes an upper surface of the first dielectric layer (upper surface of the 130), and the upper surface of the first dielectric layer (the upper surface of the 130) is higher than the upper surface of the first conductive feature (the upper surface of the M12).  
Regarding claim 3, Lee discloses the method for forming the interconnect structure as claimed in claim 1, 
wherein the opening (HO in Fig. 8A) exposes a side surface of the first dielectric layer (side surface of the 130).  
Regarding claim 4, Lee discloses the method for forming the interconnect structure as claimed in claim 1, further comprising: 
forming an etching stop layer (EST in Fig. 8A described in [0063]) partially filling the recess (RS), wherein the second dielectric layer (the 140) is formed over the etching stop layer (EST); and etching the etching stop layer (the vertical extension hole VHO penetrate the EST described in [0063-0064]) to extend the opening (HO) to the first conductive feature (M12).  
Regarding claim 5, Lee discloses the method for forming the interconnect structure as claimed in claim 4,
wherein the etching stop layer (EST in Fig. 8A) includes a first horizontal portion (first horizontal portion of the EST in the HO) along the upper surface of the first conductive feature (the upper surface of the M12), and a second horizontal portion (second horizontal portion of the EST outside the HO) along an upper surface of the first dielectric layer (upper surface of the 130), and a vertical portion (vertical portion of the EST in the HO) along a side surface of the first dielectric layer (a side surface of the 130).  
Regarding claim 6, Lee discloses the method for forming the interconnect structure as claimed in claim 5,
wherein etching the etching stop layer (etching EST in Fig. 8A described in [0063-0064]) comprises etching the first horizontal portion (first horizontal portion of the EST in the HO), the second horizontal portion (second horizontal portion of the EST outside the HO), and the vertical portion of the etching stop layer (vertical portion of the EST in the HO).  
Regarding claim 8, Lee discloses the method for forming the interconnect structure as claimed in claim 1,
wherein the first conductive feature (M12/CP) is a metal line (the connection lines M12, comprise conductive pattern FM made of metallic materials described in [0037] and the capping pattern CP made of metal materials described in [0057) and the second conductive feature (vertical extension part VP of upper connection line M22 in Fig. 9A) is a via.  
Regarding claim 10, Lee discloses a method for forming an interconnect structure, comprising: 
forming a first dielectric layer (interlayer dielectric layer 130 in Fig. 6A/7A) over a substrate (100); 
forming a first metal line (comprising lower connection line M11 and cap pattern CP made of metal materials described in [0057], hereinafter written as M11/CP) a second metal line (M12/CP) in the first dielectric layer (130); 
etching the first metal line (etching the M11/CP in Fig. 7A, the CP is selective remove by etching described in [0062]) and second metal line (M12/CP) such that the first dielectric layer (130) protrudes from between the first metal line (M11) and the second metal line (M11); 
forming a second dielectric layer (interlayer dielectric layer 140 in Fig. 8A) over the first dielectric layer (130); 
forming a via opening (hole HO including vertical extension hole VHO) in the second dielectric layer (140 in Fig. 8A) and corresponding to the second metal line (M12); and 
filling the via opening (the HO in Fig. 9A) with a conductive material (conductive pattern FM in an upper connection line M22) to form a via (vertical extension part VP of M22).  
Regarding claim 11, Lee discloses the method for forming the interconnect structure as claimed in claim 10, 
wherein a bottom portion of the via opening (a bottom portion of the VP of M22) has a step-shaped profile (as shown in Fig 9A).  
Regarding claim 12, Lee discloses the method for forming the interconnect structure as claimed in claim 10, 
wherein the via (the VP of M22 in Fig 9A) lands on an upper surface of the first dielectric layer (an upper surface of the 130).  
Regarding claim 13, Lee discloses the method for forming the interconnect structure as claimed in claim 10, 
wherein the second dielectric layer (140 in Fig. 8A) is formed to surround a protruding portion of the first dielectric layer (a protruding portion of the 130).  
Regarding claim 16, Lee discloses an interconnect structure, comprising: 
a first metal line (lower connection line M12 in Fig. 17) over a substrate (100);
a first dielectric layer (interlayer dielectric layer 130) surrounding the first metal line (M12), wherein an upper surface of the first metal line (upper surface of the M12) is lower than an upper surface of the first dielectric layer (upper surface of the 130); 
a second dielectric layer (interlayer dielectric layer 140 in Fig. 17) over the first dielectric layer (130); and
a via (vertical extension part VP of upper connection line M22 in Fig. 17) through the second dielectric layer (140) and in contact with the upper surface of the first metal line (the upper surface of the M12). 
Regarding claim 17, Lee discloses the interconnect structure as claimed in claim 16, 
wherein the via (the VP of M22 in Fig 17) contacts the upper surface (the upper surface of the 130) and a side surface of the first dielectric layer (a side surface of the 130).
Regarding claim 18, Lee discloses the interconnect structure as claimed in claim 16,
wherein a bottom surface of the second dielectric layer (a bottom surface of the 140 in Fig. 17) is lower than the upper surface of the first dielectric layer (the upper surface of the 130).  
Regarding claim 19, Lee discloses the interconnect structure as claimed in claim 16,
an etching stop layer (EST in Fig. 17) including a horizontal portion (horizontal portion of EST in recess RS) covering the upper surface of the first metal line (the upper surface of the M12) and a vertical portion (vertical portion of EST in recess RS) covering a side surface of the first dielectric layer (a side surface of the 130).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woojin Lee et al., (US 2020/0098620 A1, hereinafter Lee). 
Regarding claim 7, Lee discloses the method for forming the interconnect structure as claimed in claim 5,
Lee does not expressly wherein etching the etching stop layer (etching EST in Fig. 8A) comprises etching the first horizontal portion of the etching stop layer (first horizontal portion of the EST in the HO) while the second horizontal portion (the second horizontal portion of the EST outside the HO) and the vertical portion of the etching stop layer (vertical portion of the EST in the HO) remain unetched in the Fig. 8A.  
However, Lee discloses the vertical extension part VP of the upper connection line M22 in the recess RS in Fig. 17, a horizontal portion of the etching stop layer EST in the recess RS is removed while a horizontal portion of the EST outside the RS along the upper surface of the interlayer dielectric layer 130 and a vertical portion of the etching stop layer EST in the RS remain unetched. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify etching the etching stop according to Lee’s Fig. 17 to avoid electrical short between the vertical extension part VP and the lower connection line M11 described in [0092]. 
Regarding claim 14, Lee discloses the method for forming the interconnect structure as claimed in claim 10, 
further comprising: forming a third metal line (horizontal portion of the M22 in Fig. 9A) and in electrical connection with the second metal line (M12) through the via (the VP of M22),
Lee does not expressly disclose forming a third dielectric layer over the second dielectric layer (140); and the third metal line (horizontal portion of the M22) is formed in the third dielectric layer in Fig, 9A.
However, Lee discloses forming an upper interlayer dielectric layer 130 over a lower interlayer dielectric layer 120; and a lower connection line M12 is formed in the upper interlayer dielectric layer 130 in Fig, 2A.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the upper connection line M22 in the Fig. 9A to be formed in a third dielectric layer over the second dielectric layer 140 according to the teaching of Fig. 2A to protect the upper connection line M22. 
Regarding claim 20, Lee discloses the interconnect structure as claimed in claim 19,
Lee does not expressly wherein the vertical portion of the etching stop layer (the vertical portion of EST in recess RS) surrounds and contacts the via (the VP of M22 in Fig 17).
However, Lee discloses a liner LIN made of silicon oxide or silicon nitride described in [0078] (which has similar material, SiN described in [0044], of the etch stop layer, therefore, it can function as etch stop layer) surrounds and contacts the VP of M22 in Fig 12 in the recess RS.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modified the VP of M22 to be surrounded and contacted by the liner LIN according to the teaching of Fig 12 to increase the contact area to have a reliable contact structure. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woojin Lee et al., (US 2020/0098620 A1, hereinafter Lee) in view of Deok Han Bae et al., (US 2022/0077292 A1, hereinafter Bae). 
Regarding claim 9, Lee discloses the method for forming the interconnect structure as claimed in claim 1,
wherein the first conductive feature (the M12 in Fig. 9A) is formed over and contacts a via VI.
Lee does not expressly disclose further comprising: forming a GAAFET device over the substrate (100), wherein the GAAFET device includes nanostructures spaced apart from one another, a source/drain feature adjoining the nanostructures, and a gate stack around the nanostructures; forming a contact plug landing on the source/drain feature; and forming a via landing on the contact plug, wherein the first conductive feature (the M12/CP in Fig. 7A) is formed over and contacts the via.  
However, in the same semiconductor device manufacturing field of endeavor, Bae discloses 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Bae’s Fig. 9A, annotated. 
forming a GAAFET device in Figs. 9-10 over a substrate 100, wherein the GAAFET device includes nanowires NW1, NW2, NW3 spaced apart from one another, a source/drain region 330 adjoining the nanowires NW1, NW2, NW3, and a gate stack including gate electrode 310 and gate insulating layer 311 around the nanowires NW1, NW2, NW3; forming a source/drain contact 150 landing on the source/drain region 330; and forming a via 192 landing on the source/drain contact 150 as shown in Fig. 5.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Lee’s first contact feature on and contact the Bae’s via on the GAAFET device to make electrical connection on the GAAFET device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woojin Lee et al., (US 2020/0098620 A1, hereinafter Lee) in view of Chanro Park et al., (US 2020/0373165 A1, hereinafter Park).
Regarding claim 15, Lee discloses the method for forming the interconnect structure as claimed in claim 10, 
Lee does not expressly discloses forming a FinFET device (FinFET in Fig. 2B) over the substrate (100); and forming a contact plug on a source/drain feature of the FinFET device, wherein the first dielectric layer (130) is formed over the contact plug, and the first metal line (M11) is electrically connected to the source/drain feature of the FinFET device through the contact plug. 
However, in the same semiconductor device manufacturing field of endeavor, Park discloses a FinFET device in Fig. 11 over a substrate 102 with at lease one fin described in [0029]; forming a conductive material 148, 144 on a source/drain region 104 of the FinFET device, a dielectric layer 128 is formed over the conductive material 148, 144, and a metallization layer 130 is electrically connected to the source/drain region 104 of the FinFET device through the conductive material 148, 144.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Park’s Fig. 11, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Park’s source/drain region in a FinFET device and make the Lee’s first metal line M11 to be electrically connected to the Park’s source/drain region to provide electrical connection to upper level interconnections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898